DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-4 in the reply filed on 22 November 2022 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 November 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for deposition of the oxide from a first electrolyte solution, does not reasonably provide enablement for the broader recitation of “by applying an anodic…”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. As to the instant specification, anodic deposition of the metal oxides from solution takes place. The more general method step of S1 in claim 1 includes any anodic process, such as anodization of a silver workpiece which results in a formed silver oxide. 
Further, the recitation of “applying a cathodic…” is a general processing step without result thus reads on whenever a metal oxide is used in any ancillary processes, such as actual use of a silver oxide catalysts. The Examiner suggests stating the metal oxide is reduced by the application of the cathodic current, thereby relating the applied current/potential to the reduction potential required to reduce the oxide to metal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al (Nano Energy 58 (2019) 69–77).
As to claim 1, Zhao discloses a method for producing a metal catalyst (Abstract), the method comprising steps of: (S1) electrodepositing a metal oxide on a working electrode by applying an anodic or positive (+) current to the working electrode (Fig. 1 A anodization of silver foil working electrode forming AgO) and (S2) producing a metal catalyst having pores and residual oxygen formed therein by applying a cathodic or negative (-) current or applying a potential in a negative (-) direction to the working electrode having the metal oxide electrodeposited thereon (Fig. 1 reduction of AgO to NPS, pg. 71 col. 2 “The NPS was then formed under constant reduction potential (Fig. S3)”).

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Teng et al (ACS Sustainable Chem. Eng. 2018, 6, 2069−2077).
As to claim 1, Teng discloses a method for producing a metal catalyst (Abstract), the method comprising steps of: (S1) electrodepositing a metal oxide on a working electrode by applying an anodic or positive (+) current to the working electrode (Scheme I A-deposition to form NiFeOx pg. 2073 col. 1 OER electrocatalysis) and (S2) producing a metal catalyst having pores (Fig. 4 a/b showing space between each structure thus reading on having pores) and residual oxygen (See Fig. 4 F showing XPS of the catalyst with residual oxygen) formed therein by applying a cathodic or negative (-) current or applying a potential in a negative (-) direction to the working electrode having the metal oxide electrodeposited thereon (pg. 2073 “The OER performances of various electrodes were examined in 1 M KOH solution. As shown in Figure 5A, the broad prewaves observed at Ep,a = 1.35−1.5 V correspond to the formation of Ni(III) species, which are the active sites to catalyze the OER.” Thus showing application of the cathodic potential to reduce the nickel).

As to claim 3, Teng discloses herein step (S1) comprises steps of: (SiA) placing the working electrode and a counter electrode in a first electrolyte solution containing metal ions (See supporting information pg. s3 “The NiFeOx film was anodically electrodeposited on the Ni NTAs in 2 M Na2CO3 (pH 10.8) consisting of 1 mM Ni(NO3)2 and 1 mM Fe2(SO4)3”) ; and (SiB) electrodepositing the metal oxide on a surface of the working electrode by applying the anodic or positive (+) current to the working electrode (supporting information se “The NiFeOx film was anodically electrodeposited”).

As to claim 4, Teng discloses a step of replacing the first electrolyte solution containing the metal ions with a second electrolyte solution containing no metal ion (pg. 2073 col. 2 “1 M KOH solution.”).

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (ACS Catal. 2016, 6, 10, 6987–6992).
As to claim 1, Teng discloses a method for producing a metal catalyst (Abstract), the method comprising steps of: (S1) electrodepositing a metal oxide on a working electrode by applying an anodic or positive (+) current to the working electrode pg. 6988 “ We report here an in situ anodic electrodeposition method that can rapidly form (3−15 min) a NiFeOx catalyst film on concentrated carbonate solution containing both Fe(III,II) and Ni(II).) and (S2) producing a metal catalyst having pores (Fig. 3 A showing space between each structure thus reading on having pores) and residual oxygen (pg. 6990 col. 1 “mixture containing …O”) formed therein by applying a cathodic or negative (-) current or applying a potential in a negative (-) direction to the working electrode having the metal oxide electrodeposited thereon (pg. 6988 “CPE” experiments col. 1 and pg. 6989 col. 1 Fig. 2B).

As to claim 3, Wang discloses herein step (S1) comprises steps of: (SiA) placing the working electrode and a counter electrode in a first electrolyte solution containing metal ions (See supporting information pg. s4 “he active catalyst film was developed in-situ on the ITO electrode or nickel foam electrode by electrolysis in 2 M Na2CO3 (pH 10.8) containing 1 mM Ni(II) & 1 mM Fe(II or III) at 1.30 V for various time”) ; and (S1B) electrodepositing the metal oxide on a surface of the working electrode by applying the anodic or positive (+) current to the working electrode (supporting information s4 “at 1.30 V for various time ”).

As to claim 4, Wang discloses a step of replacing the first electrolyte solution containing the metal ions with a second electrolyte solution containing no metal ion (pg. 6989 col. 1 “To test the activity and stability of the catalyst films toward the OER, CPE experiments with the catalyst film prepared at a Ni(II):Fe(III) molar ratio of 1:1 were conducted in 2 M Na2CO3 (pH 10.8)),
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang.
As to claim 2, Wang discloses applying pulses of the anodic current (See Fig. 1A each scan is directly related to a pulse of current flowing through, i.e. x-axis) with a rest a 0 mA (See range from 0.2 to about 1.0 V Fig. 1A) and repeating the application of the current and plating (i.e. each cycle). Wang discloses the currents applied are up to 20 mA/cm2.
	Wang fails to explicitly disclose wherein the pulse is 20 – 60 mA.
	However, selection of the appropriate current is dependent upon size in Wang to achieve the specified currents. For example a size of 3 cm2 would result in a 60 mA pulse and a 20 mA pulse as it passes through. 
	Thus, it would have been obvious to one of ordinary skill in the art which provides said specific current based on the size of the desired electrode layer, in this case ITO, in order to achieve the predictable result of the anodic deposition of the NiFeOx layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795